bh WwW bs

oOo Oo SN DO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case #P:

STEPHEN YAGMAN (SBN 69737)
filin tiling @ya manlaw.net

+ REICHMANN, LLP
333 Washington Boulevard
Venice Beach, California 90292-5152
(310) 452-3200

JOSEPH REICHMANN (SBN 29324)
filin ing @iya manlaw.net

+ REICHMANN, LLP
333 Washington Boulevard
Venice Beach, California 90292-5152
(310) 452-3200

Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

 

21-cv-06558-MWF-KS Document 12 Filed 08/16/21 Page 1of3 Page ID #:35

 

Plaintiffs,

J. BEABER and A.W. CLARK, = {2:21-cv-06558-CAS(KSx)

DECLARATION OF A.W. CLARK. IN
Vv. SUPPORT OF MOTION FOR
DECLARATORY RELIEF AND

Secretary of State,

Defendants.

 

SHIRLEY N. WEBER, as California PRELIMINARY INJUNCTION

 

 

 

 
Case 2:21-cv-06558-MWF-KS Document 12 Filed 08/16/21 Page 2of3 Page ID #:36

oO fo ND A F&F WY NH =

NY wo NO BH NO BN NO HN HN we ww wm me ele
eo HN KH A SP WHY NY —&§ C&S Oo CO HN BD nH FF WY NY KH OS

 

 

DECLARATION OF A.W. CLARK

I, A.W. CLARK, declare the following to be true under the penalty of
perjury at Los Angeles County, California, pursuant to 28 U.S.C. § 1746, on the
date set forth below my signature hereinbelow.

1. Iam a plaintiff in this action.

2. Iam a citizen of both the United States of America and Los Angeles
County, California, and J am a duly registered voter in Los Angeles County.

3. I shall vote by mail ballot in the Sept. 14, 2021 recall election.

4. I shall vote "no" on the first issue on the ballot, the recall or not of
Governor Gavin Newsom, but I am unable to vote for my choice of Governor
Newsom on the second issue on the ballot, who should be Governor, if Governor
Newsom does not get a sufficient number of votes to prevail on the first issue,
because California Constitution Art. II, § 15(c), prohibits Governor Newsom's
name from being on the ballot's second issue, and this thus prevents me from
exercising my choice to vote for Governor Newsom to be Governor, were he to be

voted to be recalled on issue one.

bun r—

A.W. CLARK 08/15/21

 
Case 2:21-cv-06558-MWF-KS Document 12 Filed 08/16/21 Page 3 of3 Page ID #:37

1 CERTIFICATE OF SERVICE
2 I, STEPHEN YAGMAN, declare under penalty of perjury, pursuant to 28
3 || U.S.C. § 1746, that I provided a courtesy copy of the foregoing declaration to
4 || Supervising Deputy Attorney General Benjamin Barnouw, by emailing it to him at
5 || ben.barnouw@doj.ca.gov on Sat., on Aug. 15, 2021.
6
7
8
9 At 9 LL 08/15/21
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
3

 

 

 
